Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 8/29/22 is acknowledged. Therefore, Examiner will exam elected claims and single embodiment.
Claim Objections 
Claims 9, 19-20 are objected to because of the following informalities:  
In claim 9, “the adjustable baffle is configured to reduce the temperature of the expansion card by at least 5 degrees Celsius by directing air across components of the expansion card” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, there is no evident to show the elected embodiment has this feature. Further clarification is required. 
In claims 19, 20, “the adjustable baffle is coupled at one end to the card holder and coupled at an opposite end to a slot, wherein the slot is configured with an angled opening to guide the adjustable baffle to block air around the expansion card in accordance with an expansion card size corresponding to a location of the card holder.”, and “the slot comprises an opening at one end of the slot, and wherein the adjustable baffle is configured with a coupling to the slot that can be removed from the slot through the opening.” are not supported by the SPEC/drawings. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. If applicant can’t explain/clarify how many slot, a 112 rejection will be applied in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (claims 9, 19-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Jian (US 10874029 B1).
With regard claim 1, Jian discloses An apparatus, (abstract; fig 1-9) comprising: a card holder configured to at least partially support an expansion card (at least fig 2, the structure on the bottom can support the cards, Examiner consider as a card holder, including, at least but not limited to, structure on 2a, structure on 11 and associate parts slide along the slot, 114, such as 23/25, and structure 13 which support the card on top portion, etc.); and an adjustable baffle coupled to the card holder (21 and associate parts), wherein the adjustable baffle is configured to direct air across components of an expansion card supported by the card holder (abstract, see also claims 1-2).
With regard claim 17, Jian discloses An information handling system, (abstract; fig 1-9) comprising: a riser body comprising a card holder (at least fig 2, the structure on the bottom can support the cards, Examiner consider as a card holder, including, at least but not limited to, structure on 2a, structure on 11 and associate parts slide along the slot on 11, 114, such as 23/25, and structure 13 which support the card on top portion, etc.), an adjustable baffle (21 and associate parts), and a slot (at least fig 2 or fig 3, the slot allow the baffle to adjust the position), wherein: the card holder is coupled to the adjustable baffle (at least fig 2 or 3) and the adjustable baffle is coupled to the slot (at least fig 2-3), the card holder is configured to adjust position within the riser body (at least fig 3, 4, and 5) to at least partially support expansion cards of different sizes (compare fig 3 and fig 5), and the adjustable baffle is configured to automatically adjust position within the riser body (at least fig 3-5) and within the slot along with card holder adjustments (at least fig 2) to direct air across components of an expansion card supported by the card holder (abstract, see also claims 1-2).
With regard claim 2, Jian discloses the adjustable baffle is configured to block air flow around an expansion card supported by the card holder to direct air across the components of an expansion card (at least fig 2, see also fig 2-5, abstract, and claims 1-3).
With regard claim 3, Jian discloses the card holder is coupled to a riser body (at least fig 2) of an information handling system, and wherein the card holder is further configured to adjust to at least partially support expansion cards of different sizes (compare fig 3-5).
With regard claim 4, Jian discloses the adjustable baffle is mechanically linked to the card holder (at least fig 2) and configured to move when the card holder moves, wherein the adjustable baffle moves to direct air through a path corresponding to the expansion card (compare fig 3-5).
With regard claim 5, Jian discloses at least a portion of the adjustable baffle is configured to be received within a slot (at least fig 2 or fig 3, the slot allow the baffle to adjust the position), the slot configured to guide a position of the adjustable baffle such that the adjustable baffle directs air across the components of the expansion card (compare fig 3-5).
With regard claim 6, Jian discloses the slot is within the riser body (at least fig 2; all the discussed structures are within the body).
With regard claim 7, Jian discloses a first end of the adjustable baffle is configured to be coupled to the card holder (at least fig 2, the first end configured to be coupled to the card holder) and a second end of the adjustable baffle different than the first end is configured to be coupled to the slot (at least fig 2, the end configured to be coupled to the slot).
With regard claim 8, Jian discloses the card holder (parts discussed in claim 1) is further configured to move away from the riser body to provide access to the interior of the riser body (at least fig 2), and wherein the second end of the adjustable baffle is configured to be uncoupled from the slot when the card holder is positioned away from the riser body (at least fig 2).
With regard claim 10-16, The method steps recited in the claims are inherently met by the device structure as taught by above discussed structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jian (US 10874029 B1) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claim 9, The primary art discussed in the preceding claim disclosed all the subject matter except for the adjustable baffle is configured to reduce the temperature of the expansion card by at least 5 degrees Celsius by directing air across components of the expansion card.
However, Examiner take official notice (EON) that the above limitations (the adjustable baffle is configured to reduce the temperature of the expansion card by at least 5 degrees Celsius by directing air across components of the expansion card) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the adjustable baffle is configured to reduce the temperature of the expansion card by at least 5 degrees Celsius by directing air across components of the expansion card) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the temperature and/or protect the modified structure. 
 
Regarding claim 18, the above discussed art further disclosed the card holder is configured to insert into a channel in the riser body (at least fig 2, Examiner consider at least a port of the card holder structure, at least 2a, is configured to insert into a channel in the riser body which located on the bottom of the riser body) to support the expansion card by contacting an edge of the expansion card (at least fig 2-5).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “slide substantially along one dimension within the channel”.
Examiner’s note: the card holder structure discussed in claim 17, at least 2a, is insert into  the riser body with two protrusion pillars shown in fig 2 (no labels). However, Jian is silent about how to insert into the channel.
However, Examiner take official notice (EON) that the above limitations (slide substantially along one dimension within the channel) are well known.
Examiner’s note: it’s well known to have the structure 2a slide substantially along one dimension on the protrusion pillar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (slide substantially along one dimension within the channel) and modify to previous discussed structure (modified to Jian’s card holder, at least the portion discussed above). The motivation to modify the previous discussed structure with EON feature is to further support the modified structure and/or improve the installation process.  
Regarding claim 19, the above discussed art further disclosed the adjustable baffle is coupled at one end to the card holder ( at last fig 2), wherein the slot is configured with an angled opening to guide (at least fig 2) the adjustable baffle to block air around the expansion card in accordance with an expansion card size corresponding to a location of the card holder (at least fig 2).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “coupled at an opposite end to a slot”. (see also claim objections)
However, Examiner take official notice (EON) that the above limitations (coupled at an opposite end to a slot) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (coupled at an opposite end to a slot) and modify to previous discussed structure (modified to the baffle and adjust the structure of the slot/card holder). The motivation to modify the previous discussed structure with EON feature is to further increase the range of the baffle adjustment for the modified structure. 
Regarding claim 20, the above discussed art further disclosed the slot comprises an opening at one end of the slot (at least fig 2, the opening on the right hand side of the slot), and wherein the adjustable baffle is configured with a coupling to the slot that can be removed from the slot through the opening (at least fig 2).
  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841